Citation Nr: 1329736	
Decision Date: 09/17/13    Archive Date: 09/25/13

DOCKET NO.  12-18 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1967 to February 1970.  He received the Combat Infantry Badge and the Bronze Star Medal, among other decorations associated with his combat service in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The Board notes that in March 2013 the Veteran submitted an "After Action Report" (Action Report) and statement in support of his claim that were not reviewed by the RO.  This evidence is not accompanied by a waiver of RO consideration.  However, the Veteran previously submitted the Action Report in July 2009, prior to the June 2011 rating decision.  Moreover, the statement in support of the claim attached to the Action Report is cumulative of evidence already considered by the Agency of Original Jurisdiction in that the statements repeat the Veteran's previously articulated contentions that he encounters daily challenges at work and that he has used alcohol to manage PTSD symptoms in the past.  Therefore, the statements are not considered new to the claim and no waiver of the additional evidence is needed.  See 38 C.F.R. § 20.1304(c).

In addition, the Veteran requested a videoconference hearing in his Notice of Disagreement (NOD).  A Veteran may request a hearing before the Board when submitting the substantive appeal, VA Form 9, or anytime thereafter.  38 C.F.R. § 20.703.  Requests for such hearings before a substantive appeal has been filed will be rejected.  Id.  Here, the Veteran requested a hearing in July 2011 before filing his substantive appeal in July 2012.  Moreover, in the substantive appeal, the Veteran indicated that he did not want a Board hearing.   The Board will therefore proceed to adjudicate his appeal. 

FINDING OF FACT

The Veteran's PTSD did not result in more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 2107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  As discussed below, VA has fulfilled its duties under the VCAA.

When VA receives a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, the notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In the present appeal, the VCAA duty to notify was satisfied by an October 2010 letter that informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties for obtaining evidence.  The letter also included the type of evidence necessary to establish a disability rating and effective date.  
 
Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The duty to assist also includes providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In connection with the current appeal, the evidence of record includes the Veteran's service treatment records, statements in support of the claim by the Veteran and his representative, VA treatment records, the Action Report, and VA examinations, including a PTSD examination from April 2011.  

The Board notes that in the July 2011 NOD the Veteran asserted that the examiner from the April 2011 examination did not address the number of times he experienced panic attacks, his increased difficulty sleeping, his increased absences from work, his increased problems dealing with co-workers and the public, or his increased memory problems.  However, a review of the April 2011 examination report shows that the examiner discussed the Veteran's panic attacks, noting that the panic attacks "have worsened."  Moreover, the examination report includes a detailed paragraph about "difficulty falling or staying asleep," which included a description of the nightmares the Veteran experiences and the assertion that "[p]rior to the last 3-4 years, he was sleeping better."  The examination report also noted that the Veteran reported missing one week of work in the past twelve months and that he has been "getting annoyed" with co-workers.  The examiner also noted the Veteran's report that he avoids crowds and has "mild memory problems."  Therefore, the examination report does indeed address the specific symptoms identified by the Veteran in the NOD.  

In addition, in his VA Form 9, the Veteran contends that the April 2011 examination was not fair because the examiner did not have access to his VA treatment records from Winston-Salem VAMC.  However, a review of the April 2011 examination report indicates that the Veteran's medical records were made available to the examiner, and that the examiner reviewed the medical records as well as the claims file, which includes records from Winston-Salem VAMC.  As a result, the examination report addresses the concern raised by the Veteran in his VA Form 9.

Ultimately, the April 2011 examination was adequate because the examiner reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided a sufficient analysis to support her conclusions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

The Veteran has not identified, and the record does not otherwise indicate, any existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matters currently under consideration.  Hence, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


2.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Moreover, if the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In the present appeal, the Veteran seeks an increased rating for PTSD, which is currently evaluated at 30 percent.  Pursuant to the rating criteria, PTSD is evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).  

A 30 percent disability evaluation is assigned where the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent disability evaluation is assigned where the evidence demonstrates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is assigned where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  The rating agency shall also consider the extent of social impairment, but not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Moreover, the list of symptoms under the rating criteria are meant to be examples of the symptoms that would warrant the evaluation, but they are not meant to be exhaustive.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

In assessing the evidence of record, it is also important to note that the Global Assessment of Functioning (GAF) Scale reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the DSM-IV).  A score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  A score of 61 to 70 is defined as some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Id.

In the present appeal, the evidence shows that the Veteran's PTSD more approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to his symptomatology, thus meeting the criteria for a disability rating of 30 percent, but no higher, under Diagnostic Code 9411.  See 38 C.F.R. § 4.130.

In September 2010 VA outpatient records, the Veteran indicated he felt depressed, which affected his mood and motivation, and that he had difficulty working.  The Veteran also noted increased bad dreams and feelings of restlessness at night.  The Veteran denied suicidal and homicidal ideation, hallucinations, paranoia, crying spells, and social withdrawal.  Upon examination, the medical professional noted the Veteran's speech and thought process were normal and that his affect was congruent.  The medical professional also found the Veteran's memory grossly intact.

In the April 2011 VA examination, the examiner concluded, "[the Veteran's] symptoms are mild to moderate and appear to be causing mild impairment in social functioning and mild to moderate impairment in occupational functioning."  The examination report also indicated that the Veteran had generally satisfactory functioning but he did experience occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD symptoms.  The examiner did not find reduced reliability and productivity due to PTSD symptoms nor did the examiner find total occupational and social impairment due to PTSD symptoms.  

Additionally, the examiner assigned a GAF score of 57; a score of 51 to 60 denotes moderate symptoms or moderate difficulty in social, occupational, or school functioning.  This is similar to the previous GAF score of 60, which was assigned during the August 2009 VA examination. 

The examiner also noted that the Veteran had good impulse control, maintained personal hygiene, exhibited appropriate affect and good mood.  Thought process was unremarkable and there was no hallucinations or inappropriate behavior.  Furthermore, the Veteran denied suicidal or homicidal ideation.  

During the examination, the Veteran reported difficulty falling asleep and nightmares, resulting in three to four hours of sleep per night.  The Veteran also asserted that his panic attacks have "gotten worse."  In addition, the Veteran reported "mild memory problems," explaining that he has difficulty remembering the different forms he needs to complete at work.  Furthermore, the Veteran reported hypervigilance "75% of the time" and weekly occurrence of exaggerated startle response.   For example, the Veteran reported that when his lawnmower backfired, he became "jumpy" and needed ten to fifteen minutes to "calm back down."  The Veteran also discussed a shooting that occurred at his work in 2000, and the examiner noted that the shooting "appears to have aggravated combat-related PTSD symptoms."

Regarding social impairment, the Veteran reported that he enjoys working on cars and playing racquetball three to four times a week at the YMCA.  The Veteran reported positive relationships with a few people from the VFW, his wife of more than forty years, his daughter, and his grandsons.  However, he stated he has become less involved in church, plays golf less often, and avoids crowds.  Subsequently, in his July 2012 substantive appeal, the Veteran modified his statements from the April 2011 examination, indicating that his "only good" relationships are with his wife and daughter.  He also affirmed that he has problems with motivation and lost interest in social activities.

Regarding occupational impairment, the Veteran reported difficulty in concentration, and, as described above, having to think about the forms he needs to fill out rather than remembering "automatically."  He also indicated that working with veterans as a Veterans Service Officer (VSO) has been difficult for him because he has distressing recollections "daily."  He reported having difficulty speaking with veterans about their experiences and that it takes him about ten to fifteen minutes to "calm down." The Veteran also indicated that he has been "annoyed" at his co-workers, but he denied yelling or violence.  

The Veteran has also asserted that he has more frequently missed work due to his PTSD symptoms.  In the August 2009 examination, he indicated he missed three weeks of work in the previous twelve months due to anxiety.  However, in the April 2011 examination, he indicated that he missed just one week of work in the previous twelve months due to a need to "catch up on his sleep" and illness.  Therefore, the number of days of missed work has actually decreased between the 2009 and 2011 examinations, according to the Veteran. 

The evidence of record also includes correspondence from the Veteran's office manager, "Mr. G."  Mr. G stated, "[the Veteran] has missed work due to his condition and . . . he has asked me to assist several veterans because he does not like to hear about the effects of combat injuries, combat battles and experiences of these young men and women.  He has informed me of these problems and expressed his concern of his continuing to work."  Thus, Mr. G's statement provides evidence of occupational impairment.

VA treatment records from Winston-Salem VA Medical Center include a September 2009 entry in which the Veteran reported that his work reminded him of combat, but he still enjoyed it.  The medical professional reviewed the Veteran's medication and noted that the Veteran felt he was doing better.  The treatment record notes that the Veteran denied homicidal and suicidal ideation as well as hallucinations, and that his speech was clear and judgment good. 

Subsequently, in his July 2012 substantive appeal, the Veteran listed many of the symptoms that appear in the rating criteria for a 50 percent evaluation for PTSD, such as "reduced reliability and productivity due to increased panic attacks, difficulty in understanding complex instructions and impairment of short and long term memory."  Therefore, unlike the detailed responses provided during the April 2011 examination, the Veteran, in the substantive appeal, quoted regulation rather than providing examples to describe his symptomatology.  This is an important distinction to note because the statements provided during the examination do not show occupational and social impairment with reduced reliability and productivity; instead, the statements reflect occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to the Veteran's symptomatology.  For example, in the April 2011 examination, the Veteran indicated he needs only about ten to fifteen minutes to "calm down" at work after a distressing recollection.   The Board recognizes that such an experience impacts the Veteran's work and acknowledges the Veteran's difficulty working with other veterans.  However, while the Veteran may leave his job in the future, he is currently able to work full time.  In short, the Veteran's symptomatology tend, overall, to fit within the 30 percent criteria in that he experiences occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

Taking into consideration the Veteran's GAF scores, and all other evidence of record, as discussed above, the Board finds that the Veteran's symptoms are of such severity to approximate, or more nearly approximate, the criteria for the currently assigned 30 percent evaluation, and no more, under Diagnostic Code 9411.  38 C.F.R. § 4.3, 4.7, 4.130.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3, 4.7.

Moreover, after careful review of the available diagnostic codes and the lay and medical evidence of record, the Board finds no other diagnostic codes would be appropriate to evaluate the Veteran's psychiatric disability.  See Schafrath, 1 Vet. App. at 595.





3.  Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for  PTSD.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director of the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)(2012).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular scheduler standards.   38 C.F.R. § 3.321(b).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Here, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence for the entire rating period on appeal,  the Veteran's PTSD manifested depressed mood, disturbances of motivation and mood, chronic sleep impairment, mild memory loss, panic attacks, and difficulty establishing and maintaining effective work and social relationships.  These symptoms are part of the schedular rating criteria.  

In addition, the levels of occupational and social impairment are explicitly part of the schedular rating criteria, which also include analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App. at 442; see also 38 C.F.R. § 4.21.  Therefore, the Veteran's symptoms such as avoidance of crowds, decreased interest in social activities, irritability, and decreased concentration at work are all taken into consideration as the Board contemplates occupational and social impairment.  

Additionally, the Board has considered GAF scores, which are incorporated through the DSM-IV as part of the schedular rating criteria, as reflective of the degree of severity of psychiatric symptoms or overall functional impairment caused by PTSD.  Also, evidence of record does not indicate that the Veteran was ever hospitalized for his PTSD and does not reflect marked interference with employment, as he reported missing only one week of work in a year due to his symptoms.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

In adjudicating the current appeal for a higher evaluation, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board finds that Rice is inapplicable as the most recent evidence indicates that the Veteran has contemplated retirement but is still currently employed.  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for a TDIU.

ORDER

A rating in excess of 30 percent for PTSD is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


